Citation Nr: 0031794	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a cold 
weather injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1948 to May 
1952.   

This appeal arises out of a July 1998 rating action that 
denied service connection for the residuals of frostbite.  
The veteran expressed his disagreement with that decision in 
October 1998, and the appeal was perfected in February 1999.  
In July 1999, the veteran appeared at a hearing conducted at 
the RO, and in due course, the case was forwarded to the 
Board of Veterans' Appeals in Washington, DC.  



FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained. 

2.  The veteran had no treatment for any cold weather injury 
in service. 

3.  No competent medical evidence has been submitted into the 
record which links the presence of any current disability to 
a cold weather injury in service. 


CONCLUSION OF LAW

The residuals of a cold weather injury were not incurred 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

In this case, the veteran essentially contends that he has 
disability, particularly a bilateral foot disability, that 
may be linked to the cold weather to which he was exposed 
while in combat in Korea.  A review of the veteran's service 
records confirms his combat experiences in Korea, including 
his participation in the fighting that took place under 
extreme cold weather conditions in the area of the Chosin 
Reservoir in North Korea.  As such, the Board accepts the 
veteran's in-service exposure to cold weather, and the 
potential for the onset of disabling conditions arising from 
that exposure.  The veteran's service medical records, 
however, do not contain any entries reflecting treatment for 
cold weather injuries, (although he was treated for pneumonia 
in January 1951), and there were no abnormalities noted upon 
clinical evaluation of the veteran conducted in connection 
with his discharge from service in May 1952.  

Similarly, the post service medical records associated with 
the claims file, which include records dated in 1957, the mid 
1960's, and between 1987 and 1999, fail to include any on 
which those treating the veteran expressed the view that the 
veteran was suffering from a cold weather injury.  In this 
regard, the Board notes that these records do reflect the 
presence of a number of health problems.  These include 
idiopathic skeletal hyperostosis, atherosclerotic heart 
disease, hypertensive cardiovascular disease, actinic 
keratosis, seborrheic keratosis, osteoarthritis, cataracts, 
benign prostatic hypertrophy, and peripheral vascular disease 
with claudication.  As stated, however, there is no medical 
record showing a link between any of the veteran's current 
health problems and his service, including his cold weather 
exposure.  

In addition to the evidence mentioned above, the veteran was 
also scheduled for, and underwent, a cold injury protocol 
examination for VA purposes in May 1998, in order to fully 
evaluate his claim.  The report from that examination 
revealed, in pertinent part, that the examiner was aware of 
the veteran's history of prolonged cold weather exposure.  
The veteran's current complaints of constant burning in the 
distal half of his feet and toes, with occasional swelling, 
were also known.  The examiner noted, however, that the 
veteran did not describe increased pain with cold 
sensitization or any skin ulceration or skin cancer.  In 
addition, the examiner described the veteran's skin turgor as 
normal, and noted that there was no evidence of fungal 
infection or ulcers.  It was also recorded that the veteran 
had normal tibial and dorsalis pedis pulses bilaterally.  
Although there was slight decreased "sensation to sharp" in 
the feet and legs compared to the thighs, there was greater 
sensation in the feet than in the legs below the knees.  The 
examiner also remarked that the veteran had a normal color 
and appearance to his feet, a normal temperature of the feet 
and neither edema nor muscular atrophy.  There was also 
normal moisture and texture to the feet with no evidence of 
vascular, venous, or arterial insufficiency.  The diagnostic 
assessment was as follows:  

The patient with lower extremity peripheral 
neuropathy manifested by a burning sensation and 
slight decreased sensation, but without objective 
evidence of gangrene.  

The patient received no treatment.  He has not 
developed symptoms for some 30 years after his cold 
exposure.  There is also no change on physical 
examination consistent with previous gangrene or 
frostbite exposure.  

On the foregoing record, it is the Board's conclusion that 
the veteran's claim for service connection for the residuals 
of a cold weather injury must be denied.  As indicated above, 
none of the available post service medical records contains 
any professional medical opinion linking any of the veteran's 
current health problems to service, or that show any current 
health problem is considered to be a residual of a cold 
weather injury.  Absent such evidence, there is simply no 
basis upon which to grant service connection for the claimed 
disability. 

In reaching this decision, the Board is mindful of the 
veteran's contentions and is respectful of the service he 
performed in Korea under very harsh conditions.  
Nevertheless, when the question at issue does not lie within 
the range of common experience of or common knowledge, but 
requires special experience or special knowledge, then the 
opinions of witnesses skilled in that particular science to 
which the question relates are required.  Questions of 
medical diagnosis or causation require such expertise.  The 
Board does not doubt the sincerity of the veteran's belief in 
the validity of his contentions, but his contentions alone do 
not establish entitlement to service connection, because as a 
lay person, he is not competent to offer medical opinions. 

Sympathetic though we may be with the veteran's disability 
picture and his belief as to its origin, the Board is not 
competent to make any inferences as to medical etiology, or 
cause-and-effect, as to a claim for disability benefits 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  As the 
veteran is not shown to possess any medical expertise, his 
contentions are not probative, and do not provide a basis 
upon which to establish a link between his service and his 
current disability.  Therefore, his contentions are of 
insufficient evidentiary weight to counter the medical 
evidence that either fails to show a link between the 
disability at issue and service; or explicitly shows that no 
relationship exists between the veteran's service and his 
disability.  The preponderance of the competent evidence of 
record is against the veteran's claim.  Under these 
circumstances, the Board finds that a basis upon which to 
grant service connection for the residuals of a cold weather 
injury has not been presented, and the appeal is denied.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO. The RO denied the veteran's claim as not 
well grounded.  The Board, on the other hand, addressed the 
matter on its merits, consistent with the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which eliminated the 
requirement that a claim be well grounded before an 
adjudication as to its merits under substantive law was 
undertaken.  We must therefore consider whether our action 
could result in prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993).  In this regard, we note 
that the veteran's contentions with respect to this type of 
claim would carry the same weight, whether considered in the 
context of an adjudication on the merits of the claim, or if 
considered in a determination of whether the claim was well 
grounded.  In addition, the record clearly shows that the 
veteran was advised of the basic law and regulations 
concerning the principles relating to service connection, and 
the veteran and his representative have had extensive 
opportunity to offer evidence as to the question at issue.  
Furthermore, the veteran was examined for VA purposes in 
connection with this claim, and all known records pertaining 
to the veteran's claim have been obtained and were considered 
by the RO.  There is no indication that further assistance by 
VA in developing this issue would produce additional 
favorable evidence.  [Thus, it is also apparent that the duty 
to assist requirements as set out in the Veterans Claims 
Assistance Act of 2000 have been met.]  In short, while the 
RO articulated its denial of the claim in terms of finding it 
not well grounded, since the record on this question is 
complete and there is no competent evidence of record 
supporting the claim, no useful purpose would be served by 
returning this case to the RO for a re-articulation of the 
basis of its denial.  Accordingly, we conclude that the 
veteran is not prejudiced by our rendering this decision.  

In closing, the Board observes that although the veteran's 
current claim for benefits is denied, he may reopen his claim 
at any time by submitting new and material evidence to the 
Regional Office.  Such evidence might include, for example, 
an opinion from a qualified medical professional, with full 
knowledge of the veteran's medical history and medical 
records on file, specifically linking one or more of the 
veteran's current disabilities to service, or more 
particularly, to his exposure to cold weather during service. 






ORDER

Entitlement to service connection for the residuals of a cold 
weather injury is denied.  



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 7 -


- 1 -


